FILED
                             NOT FOR PUBLICATION                               JUL 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARMEN E. CAMPBELL,                              No. 10-57057

               Plaintiff - Appellant,            D.C. No. 2:10-cv-07183-GAF-JC

  v.
                                                 MEMORANDUM *
DR. ALEXANDER STEIN & BURL,
M.D.,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Carmen E. Campbell appeals pro se from the district court’s order

dismissing her medical malpractice action for lack of subject matter jurisdiction

and entering a pre-filing order against her as a vexatious litigant. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack of

subject matter jurisdiction, Kuntz v. Lamar Corp., 385 F.3d 1177, 1181 n.6 (9th

Cir. 2004), and for an abuse of discretion a vexatious litigant order, De Long v.

Hennessey, 912 F.2d 1144, 1146 (9th Cir. 1990). We affirm.

      The district court properly dismissed Campbell’s action for lack of subject

matter jurisdiction because Campbell’s claims against the named defendant all

arose under California state law and she conceded before the district court that

there was no diversity of citizenship. See Provincial Gov’t of Marinduque v.

Placer Dome, Inc., 582 F.3d 1083, 1086-87 (9th Cir. 2009) (federal question

jurisdiction arises under 28 U.S.C. § 1331 if a federal right or immunity is an

essential element of plaintiff’s claim or if state law claim raises a disputed and

substantial federal issue); Kuntz, 385 F.3d at 1181 (28 U.S.C. § 1332 requires

complete diversity of citizenship between the parties); see also Reynoso v.

Giurbino, 462 F.3d 1099, 1110 (9th Cir. 2006) (party is bound by concession to the

district court notwithstanding contrary position on appeal).

      The district court did not abuse its discretion in entering a narrowly-tailored

vexatious litigant order against Campbell with notice and opportunity to be heard

based on her history of filing similar meritless actions against the defendant to try

to avoid the adverse consequences of a prior state court ruling. See De Long, 912


                                           2                                      10-57057
F.2d at 1147-48 (setting forth factors for the entry of a pre-filing order against a

vexatious litigant under court’s inherent authority to curb abusive litigation).

      Campbell’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                       10-57057